I readily concur with all of the authorities cited and quoted from at length in the majority opinion to the effect that confessions must be shown to be free and voluntary and are not admissible if reasonable doubt exists to the contrary. However, I find nothing in the facts contained in the per curiam of the trial judge relative to the admissibility of the confessions (upon which we must base our conclusion) which leaves reasonable doubt in my mind that the confessions were wholly free and voluntary.
Indeed, the majority, after stating the incidents surrounding the movements of the accused and the law enforcement officers prior to the arrest and the conditions under which the confessions were obtained, merely conclude that "from the record as made up, and without the benefit of the testimony *Page 331 
on the question whether the confessions were free and voluntary, * * * there is not sufficient proof that the first confession was free and voluntary". Not one circumstance is adverted to in the opinion upon which the resolution of doubt based on the insufficiency of proof is predicated. Since we are controlled by the facts contained in the per curiam of the trial judge, the deduction that the proof in the record is inadequate to show that the first confession was free and voluntary appears not to be an answer to the question but, rather, a suggestion that either the trial judge has failed to set down all of the evidence upon which his ruling was based or that the State has more evidence to produce at the new trial.
The statement of facts surrounding the giving of the first confession contained in the majority opinion is fairly accurate with one exception — that is, the opinion fails to mention the very important finding of the district judge that, when the accused was struck by the city police officer in Hammond, he was not being questioned about the Petrolia murders. The trial judge states the striking incident in Hammond as follows:
"He, Wilson, and the Hammond Officers went into the Police Station, where Guidry proceeded to use the telephone to inform Sheriff Leon Vial of St. Charles Parish that he had Wilson in his custody and was bringing him in; and while he, Guidry, was using the telephone one of the *Page 332 
Hammond officers struck Wilson once and he, Guidry, protested, and stopped him from striking him again. Guidry was on the phone at the time; and testified that the Hammond officer struck Wilson because he would not answer some questions.
"Wilson was placed on the stand, and corroborated Guidry to the effect that the Hammond Police Officer struck him, but stated that he was beaten up with billies and struck on the head and stomach (which was subsequently denied by Guidry on rebuttal) because he, Wilson, could not answer their questions about where, what places he stayed at, and where he hung around whilst in Hammond, and that because he couldn't tell them, he was struck.
"The evidence showed that Wilson was not questioned about the murder of the Petrolias at Hammond, and the questions asked him by the Hammond Police were absolutely foreign to the Petrolia murder, and the act of violence on the part of the Hammond Policemen had no connection or anything to do with the confession that was later made by Wilson. As a matter of fact, whilst Wilson was at Hammond he was not asked a single question about the Petrolia murders."
Since, as found by the trial judge, the blow received by the accused at Hammond had no connection with questions asked him concerning the Petrolia murders, this blow cannot be considered as a basis for a holding that it had any causal connection with the confession subsequently given at *Page 333 
State Police Headquarters. The trial judge ruled accordingly, citing State v. Rini, 151 La. 163, 91 So. 664 and State v. Lamotte, 168 La. 837, 123 So. 591 to support his conclusion.
Eliminating the circumstance of the blow received by the accused in Hammond, the evidence is overwhelming to the effect that the confession signed by him at 5:00 a.m. on July 16, 1946 was free and voluntary unless we are to accept Wilson's testimony that he was beaten with "billies" by the state troopers and a deputy sheriff, in preference to the denials of those officers. The trial judge was convinced that the officers were telling the truth and I cannot find any circumstance to indicate why their testimony should not be believed. True, as pointed out by the majority, Wilson was arrested at 9:00 p.m. on July 15th and did not sign the confession until eight hours later, at 5:00 a.m., it thus being evident that he was questioned a considerable length of time before the confession was given. But this is not a circumstance which should cause doubt that the confession was voluntary and the opinion of the Supreme Court of the United States in Haley v. Ohio, 68 S.Ct. 302, 92 L.Ed. ___, is not authority for such a conclusion.
The facts in the Haley case present the questioning by police in relays of a fifteen year old Negro boy for several hours and thereafter holding him incommunicado, despite the plea of his mother and counsel, *Page 334 
for a period of three or four days. There is nothing in this case to show that the accused, (a grown man) ever requested counsel or that he was denied the right of communication with others.
I respectfully dissent.